Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 Currently, claims 16-35 are pending in the instant application.  All the arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are maintained.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Claims 28-35 are under the examination. 
Claims 16-27 are withdrawn due to non-elected invention.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Alocilja (Alocilja and Zhang, PG Pub No. US 2011/0171749 Al, Pub Date of July 14, 2011), in view of Fapyane and Ferapontova (Anal. Chem; 2017 February; 89: 3959−3965) and Nakazawa et al. (ACS Catal.; 2013; 3: 1342−1348).
With regard to claim 28, the claim recites a device for measuring the concentration of analyte that comprises an electrode covered with an electrically insulating layers comprising or consisting of cellulose or cellulose derivatives, wherein said electrode is embedded in a solution comprising magnetic beads, a capture probe and a reporter probe, wherein addition of analyte and cellulase to said solution. Thus, the claim recites a device comprising an electrode covered with an electrically insulating layers comprising or consisting of cellulose or cellulose derivatives; and a solution comprising magnetic beads, a capture probe and a reporter probe. 
Alocilja teaches a device (i.e. biosensor) for detection of analyte or target DNA molecule by combining a biological component (e.g. nucleic acids, as probe DNA, antibodies, enzyme) cell receptors with a physiochemical transducer element (e.g. 
Alocilja teaches the biosensor comprising an electrode that covered with a layer comprising or consisting of cellulose or cellulose derivatives. For example, Alocilja teaches a biosensor that comprises electrodes (e.g. screen-printed silver electrodes) with nitrocellulose membrane (para 280-281, para 439, para 192, Figure 27, p 27 col 1 para 268) (limitation of claims 33-34). Particularly, Alocilja teaches that screen-printed silver electrodes were made on nitrocellulose membranes and having a certain distance between two electrodes (para 268 at p 27 col 1, para 280-281). Insulation property of cellulose is well known in the art prior to the effective filing date of the invention [see Hakmann et al. Pub. No.: US 2014/0327504 A1, publication date of November 06, 2014, (para 01, para 12-13, para 34, Figure 1)]. Thus, fabricating of electrodes on nitrocellulose membrane can be considered the electrode covered with an electrically insulating layer. 
Alocilja teaches using a solution that is a homogenous mixture composed of two or more substances such as nanoparticle dissolved in the solution, as opposed to being attached to an electrode (para 077). Further, Alocilja teaches a composition of biosensor that comprises magnetic nanoparticles, a first DNA probe, and second DNA probe (para 12, para 14, para 18). The first DNA probe is capable of hybridizing to an area of target DNA sequence (e. g. analyte from sample) and second DNA probe is capable of hybridizing to an area of target DNA sequence in the solution with nanoparticles under hybridization condition (para 12, para 121-122). Alocilja further 
Further, Alocilja teaches having detection nanoparticles in the composition, and first probe can be attached to the detection nanoparticles, and a first probe DNA molecule is capable of hybridizing to a 5’ area of a single strand of a target DNA (para 13 col 2 upper, para 121). The specification discloses that the capture probe is bound or attached to the magnetic beads and capable of biding both to the magnetic beads and the analyte (para 52).  The specification also discloses that capture probe can be a biotinylated oligonucleotide (para 51 and para 54). Thus, a first probe can be considered as a capture probe. Alocilja teaches forming a hybridization complex in magnetic nanoparticle with target DNA, first probe DNA sequence and second probe DNA sequence in solution (para 18). 
With regard to claim 28, the claim recites that “wherein addition of analyte and cellulase to said solution leads to the formation of a sandwich, whereby a cellulase mediated degradation of the nitrocellulose layer occurs, whereby a measurable change in electrical properties at the electrode surface occurs, wherein said change in electrical properties is a function of the amount of analyte in said sample.  The recitations of “wherein” and “whereby” are inherent properties of the compositions of the biosensor 
Alocilja teaches all the components of the recited device. Alocilja does not explicitly describe the performance of the device with cellulase in the solution. 
Fapyane and Ferapontova teach electrochemical assays that comprise using the activity of cellulase enzyme to digest an insulating nitrocellulose film coated on the electrodes in detecting electrochemical signals (abstract). Fapyane and Ferapontova teach casting nitrocellulose solution on the surface of electrodes and detecting electrochemical activity after treating the nitrocellulose-modified electrodes with cellulase (p 3960 col 2 para 1-2, p 3963 para 2).
Nakazawa et al. teaches utilizations of cellulase enzyme that can degrade cellulose, and fabricating biotinylated cellulase with streptavidin-conjugated nanoparticles (abstract, p 1342 col 1-2, p 1343 col 1 and col 2 lower, p 1344 col 1 upper. Additionally, Nakazawa et al. teaches using hybrid nanocellulosome design comprising cellulose and cellulosome molecules, streptavidin, and streptavidin- coated nanoparticles (Scheme 1)  and the use of cellulose as a substrate (p 1343 col 2 para 1). Nakazawa et al. also teaches observing degradation activity of cellulase on cellulose substrate (p 1344 col 1 para 2, p 1347 para 3-4) and correlation between binding of biotinylated catalytic domains (CD) with a carbohydrate-binding module on nanoparticles, and the degradation activity of CD (i.e. the degradation of cellulose by cellulase) (see p 1345 col 1 para 1-2, p 1343 col 2 para 5 through p 1344 col 1 para 1).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the biosensor 
With regard to claim 30, Alocilja teaches that analyte is an oligonucleotide, a protein or a cell. For example, target molecules from the samples are nucleic acids and DNA (para 17-18, para 117), a protein and a cell (e.g. pathogen) (para 20).
With regard to claims 31-32, Alocilja teaches that first and second probes can be DNA, antibody and aptamer (para 12, para 18, para 20, para 29-30)
claim 35, the claim recite a kit comprising an electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivatives, magnetic beads, a capture probe, a reporter probe and cellulase.
The teachings of Alocilja in view of Nakazawa et al. and Fapyane and Ferapontova, as applied to claims 28-33 above, encompass all the components recited in the claim 35. Thus, it is would have been obvious to obtain a kit comprising a set of reagents or equipment needed for a specific purpose.

Response to Argument
7.	The response traverses the rejection on pages 2-4 of the remarks mailed 03/09/2021. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The response asserts that Alocilja does not teaches including cellulase in a solution in which an electrode coated with cellulose is embedded; and the sensitivity of the detection assays provided by Alocilja are very poor in contrast to that of the present claims with the reasons described in page 2 para 5 through p 3 para 1 of the remarks.
This response has been thoroughly reviewed but not found persuasive because the claims are directed to a device and the claims are not directed to a method. MPEP 2114, Section II states as follows;


"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.”
In this situation, Alocilja teaches a biosensor device comprising electrode covered with an electrically insulating layer comprising or consisting of cellulose or cellulose derivative (i.e. screen-printed silver electrodes with nitrocellulose membrane) that is embedded in a solution comprising magnetic nanoparticles and two probes [ a first DNA probe (capable of hybridizing to an area of target DNA analyte from sample), second DNA probe (capable of hybridizing to an area of target DNA sequence in the solution with nanoparticles under hybridization condition].  Additionally, Alocilja teaches 
Regarding the sensitivity of the detection assay, the recitation of the claims are directed to the device, not the method that indicates performing a highly sensitive assay. Claims do not recite any limitation to meet particular range of sensitivity requirement of the detection assays. The claims broadly recite components of the device, for example, claims recite using any capture probe or a reporter probe having any sequence. The argument indicated the disclosure of the specification for the sensitivity of the assay using the device (see below). 

    PNG
    media_image1.png
    324
    1112
    media_image1.png
    Greyscale

However, the recitations of the claims are directed to a device, not a method with particular steps which lead to specific sensitivities.   There is no nexus between the recitations of the device in the claims and the disclosure of the specification regarding the sensitivity requirement. For example, the specification discloses particular limitations with regard to the device, (see para 0120-0123), such as composition, size, etc, and particular reaction conditions.  The specification discloses using specific aptamer sequences to detect a particular cancer biomarker via sandwich assay and observing a different sensitivity depending on the nature of the capture and the reporter molecules [para 0138-0145], indicating using particular oligonucleotide sequences (e.g. a specific probes for an analyte) in performing sandwich assay in the device leads to providing particular sensitivity.  However, the claims do not recite any requirement for having particular oligonucleotide sequences in the device, for example, nor any of the specific structural requirements set forth in the specification.  Accordingly, there does not appear to be nexus between the generally recited device in the claims vs the particular device with particular structural requirements used in methods with particular reaction conditions which lead to specific sensitivities set forth in the specification.    
The response further asserts that Fapyane provides no support for using the cellulase-cellulose approach in combination with a magnetic bead; “it would not have been obvious for one of ordinary skill in the art to combine the knowledge of Fapyane with the one of Alocilja to achieve a more sensitive quantitative assay as provided by the device of the present invention”; and “The usage of biotin and streptavidin is in no way used for the production of a sandwich-assay suitable for quantification of a specific target in Nakazawa”. The response asserts that Nakazawa merely discloses a method of increasing cellulose degradation without providing any indication of quantification and does not disclose any means for increasing the sensitivity of a quantification assay using a cellulase-cellulose detection approach which is lacking in the primary reference, Alocilja.
This response has been thoroughly reviewed but not found persuasive because the claims are directed to a device not directed to a method. See MPEP 2114, Section II. In this situation, Alocilja teaches a biosensor device comprising all the recited 
Additionally, the specification discloses that the working electrode comprising the insulating cellulose layer and reference electrode can be any commonly used electrode (para 0096-0097), and cellulase can be any cellulase (para 0087). The specification discloses using cellulase enzyme that is biotinylated or conjugated with streptavidin or avidin (para 0085). This limitation is taught by Alocilja in view of Nakazawa et al., and Fapyane and Ferapontova.  The teachings of the references encompass using a cellulase-cellulose detection approach (For example, see the teachings of Nakazawa et al. described above), indicating determining the sensitivity of the assay based on the cellulase-cellulose detection approach. Alocilja in view of Nakazawa et al., and Fapyane and Ferapontova, teach above biosensor device with the use of cellulase in the solution in performing the assay. The claims were rejected over references which taught all the structural limitations of the claims for the intended use for measuring the concentration of an analyte.
The recitations of “wherein” and “whereby” in the claim 28 are inherent properties of the compositions of the biosensor and such process steps will spontaneously occur with the presence of analyte and cellulase to the solution, as described above
Thus, the rejection is maintained and has addressed the teachings of the references discussed above.
8. 	No claims are allowable.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

                                                                                                                                                                                                      /JEHANNE S SITTON/Primary Examiner, Art Unit 1634